DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the" in “the entire region”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language has not defined “the entire region” and has not defined any structural boundaries to define “region”.  Region is interpreted broadly as a part or portion or area.
Claim 10 is rejected due to dependency from claim 2.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2015/0107894 A1).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 1, Hayashi discloses a bracket-equipped conductive path (Fig 1-3) comprising: a conductive path main body (W,1,2,13) that is constituted by a plurality of coated (W is coated or covered or layered with 1,2,14 as seen in Fig 3) wires (W; [0024]); and a bracket (18; [0033]) that includes a base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) that is fixed to the conductive path main body (W,1,2,13), wherein the bracket-equipped conductive path (Fig 1-3) includes a resin  ([0030]; “resin”; Applicant has not defined the type of resin) (molded) body (6) that surrounds (see Fig 3) the conductive path main body (W,1,2,13) and the base portion (portion of 18 towards 17).
Claim states “molded” but “molded” does not represent product structure but only refers to the process by which the body is formed.  Thus, the Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

    PNG
    media_image1.png
    684
    738
    media_image1.png
    Greyscale

Annotated Fig 2 from Hayashi (US 2015/0107894 A1)

Regarding Claim 2, Hayashi further discloses the bracket-equipped conductive path according to claim 1, wherein (the) entire region (region or portion of cross section of 18 vertically fixed on the left side of Fig 3) of the base portion (portion of 18 towards 17) and (the) entire region (portion or region of W,1,2,13 cross-section on the right side of Fig 3) of the conductive path main body (W,1,2,13) are not in contact with each other (see Fig 3 showing the entire base portion of bracket 18 is spaced apart from W,1,2,13), and the resin (molded) body (6) is interposed between the base portion (portion of 18 towards 17) and the conductive path main body (W,1,2,13).
Claim states “molded” but “molded” does not represent product structure but only refers to the process by which the body is formed.  Thus, the Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Regarding Claim 5, Hayashi further discloses the bracket-equipped conductive path (Fig 1-3) according to claim 1, wherein a cavity (17; [0033]) into which the resin (molded) body (6) enters is formed in the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).
Claim states “molded” but “molded” does not represent product structure but only refers to the process by which the body is formed.  Thus, the Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Regarding Claim 6, Hayashi further discloses the bracket-equipped conductive path (Fig 1-3) according to claim 1, wherein a through hole (17; [0033]) into which the resin (molded) body (6) enters is formed in the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).
Claim states “molded” but “molded” does not represent product structure but only refers to the process by which the body is formed.  Thus, the Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Regarding Claim 7, Hayashi further discloses the bracket-equipped conductive path (Fig 1-3) according to claim 1, wherein a protrusion (annotated PROTRUSION; this protrusion protrudes from the base portion) protrudes from an outer edge portion (portion of the edge or end of the base portion; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) of the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).

Regarding Claim 8, Hayashi further discloses the bracket-equipped conductive path (Fig 1-3) according to claim 7, wherein the protrusion (annotated PROTRUSION; this protrusion protrudes from the base portion) is continuous to the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) and is flush (see Fig 1-3 showing the protrusion is flush with the rest of the base portion) with the base portion.

Regarding Claims 9 and 10 and 15 and 16, Hayashi further discloses the bracket-equipped conductive path (Fig 1-3) according to claim 1, wherein a reinforcing portion (at 17; Applicant’s Specification [0084] states that the reinforcing portion can be a hole; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area; this term “reinforcing portion” is not defined in the claim language nor a degree of reinforcing) is formed in the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0107894 A1) as applied to claim 1 above, and further in view of Ohashi (US 2018/0072248 A1).

Regarding Claim 3, Hayashi discloses the limitations of the preceding claim.
Hayashi does not disclose the bracket-equipped conductive path, wherein an upright portion that stands to face an outer circumferential surface of the conductive path main body is formed on the base portion.
Ohashi teaches of a bracket-equipped conductive path (Fig 21,23,26), wherein an upright portion (portion at 101d) that stands to face an outer circumferential surface of a conductive path main body (5; [0051]) is formed on a base portion (portion at 101A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path as disclosed by Hayashi, wherein an upright portion that stands to face an outer circumferential surface of the conductive path main body is formed on the base portion as taught by Ohashi, in order to reduce shaking (Ohashi, [0007,0012-0013]).

Regarding Claim 11, Hayashi in view of Ohashi teaches the limitations of the preceding claim and Hayashi further discloses the bracket-equipped conductive path (Fig 1-3) according to claim 3, wherein a reinforcing portion (at 17; Applicant’s Specification [0084] states that the reinforcing portion can be a hole; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area; this term “reinforcing portion” is not defined in the claim language nor a degree of reinforcing) is formed in the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0107894 A1) as applied to claim 1 above, and further in view of Miyamoto (US 2012/0222296 A1).

Regarding Claim 4, Hayashi discloses the limitations of the preceding claim and Hayashi further discloses the bracket-equipped conductive path (Fig 1-3), wherein the resin (molded) body (6) is made and includes an embedding portion (portion of 6 at 12; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) in which the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) is embedded (see Fig 1-3) and a protective tube portion (portion of 6 at 6A,6B) that protrudes continuously from the embedding portion (portion of 6 at 12) in an axial direction (a direction going left-to-right in Fig 1) of the coated wires (W).
	Hayashi does not explicitly disclose the resin (molded) body is made of a flexible material.
Miyamoto teaches of a bracket-equipped conductive path (Fig 1), wherein a resin (molded) body (30; [0031]; “protector 30 is made of elastic insulation material, such as rubber. The protector 30 can work as a second elastic insulator”; see https://en.wikipedia.org/wiki/Synthetic_rubber#p-search, https://simple.wikipedia.org/wiki/Rubber and https://www.worldofchemicals.com/413/chemistry-articles/chemistry-of-plastics-resins-rubber.html showing rubber is formed from polymer and is thus a resin; Applicant has not defined the type of resin) is made of a flexible material and includes an embedding portion (portion at 34) in which a base portion (54) is embedded and a protective tube portion (portion at 32) that protrudes continuously from the embedding portion (portion at 34) in an axial direction of coated wires (18,20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path as disclosed by Hayashi, wherein the resin (molded) body is made of a flexible material as taught by Miyamoto in order to provide elasticity and insulation (Miyamoto, [0031]).
Claim states “molded” but “molded” does not represent product structure but only refers to the process by which the body is formed.  Thus, the Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Regarding Claim 12, Hayashi in view of Miyamoto teaches the limitations of the preceding claim and Hayashi further discloses the bracket-equipped conductive path (Fig 1-3) according to claim 4, wherein a reinforcing portion (at 17; Applicant’s Specification [0084] states that the reinforcing portion can be a hole; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area; this term “reinforcing portion” is not defined in the claim language nor a degree of reinforcing) is formed in the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0107894 A1) as applied to claims 5 and 6 above, and further in view of Railsback (US 2008/0011933 A1).

Regarding Claims 13 and 14, Hayashi discloses the limitations of the preceding claim, including a cavity or through hole (17).
Hayashi does not explicitly disclose the bracket-equipped conductive path, wherein a reinforcing portion is formed in the base portion.
	Railsback teaches of a bracket (Fig 6, 1-5), also in the field of supporting a longitudinally extending tubular shaped path having a bracket (103) in a resin body (105), wherein a reinforcing portion ([0008,0030]; “rigid insert”; portion about 110; Applicant’s Specification [0084] states that the reinforcing portion can be a hole; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area; this term “reinforcing portion” is not defined in the claim language nor a degree of reinforcing) is formed in a base portion (portion of 601 towards 107; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path as disclosed by Hayashi, wherein a reinforcing portion is formed in the base portion as taught by Railsback in order to secure the bracket to a structure, for example by using a fastener (Railsback, [0030]).  The path as taught by Hayashi in view of Railsback comprising holes formed in the base portion would provide the function of a reinforcing portion formed in the base portion (i.e. the structure shown could perform this function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/           Examiner, Art Unit 2896